      Case 2:21-cv-00227-JAD-DJA Document 1 Filed 02/11/21 Page 1 of 9




 1
     MITCHELL D. GLINER,ESQ.
     Nevada Bar #003419
2
     3017 W. Charleston Blvd.,#95
3    Las Vegas, NV 89102
  (702)870-8700
4 (702)870-0034 Fax
     meliner@elinerlavv.com
5
     Attorney for Plaintiff
6
                                 UNITED STATES DISTRICT COURT
7
                                  FOR THE DISTRICT OF NEVADA
8

9
     CRAIG HAMLET,
10
           Plaintiff,
11
     V.                                               CASE NO.:
12
     CAGE & ASSOCIATES,LTD.d/b/a                      COMPLAINT
13
     SAFE-SCREEN.,
                                                      JURY TRIAL DEMANDED
14
           Defendant.
15

16

17          1.      Plaintiff Craig Hamlet files this Complaint against Defendant Cage & Associates,
18
     Ltd. d/b/a Safe-Screen and alleges, based on personal knowledge as to Defendant's actions and
19
     upon information and belief as to all other matters, as follows:
20
                                   I.      JURISDICTION & VENUE
21
            2.      Jurisdiction ofthis Court arises imder 15 U.S.C. § 1681p and 28 U.S.C. § 1331.
22

23          3.      Venue lies properly in this district under 28 U.S.C. § 1391(b).

24   ///

25   ///

26
     ///
27
Case 2:21-cv-00227-JAD-DJA Document 1 Filed 02/11/21 Page 2 of 9
Case 2:21-cv-00227-JAD-DJA Document 1 Filed 02/11/21 Page 3 of 9
Case 2:21-cv-00227-JAD-DJA Document 1 Filed 02/11/21 Page 4 of 9
Case 2:21-cv-00227-JAD-DJA Document 1 Filed 02/11/21 Page 5 of 9
Case 2:21-cv-00227-JAD-DJA Document 1 Filed 02/11/21 Page 6 of 9
Case 2:21-cv-00227-JAD-DJA Document 1 Filed 02/11/21 Page 7 of 9
Case 2:21-cv-00227-JAD-DJA Document 1 Filed 02/11/21 Page 8 of 9
Case 2:21-cv-00227-JAD-DJA Document 1 Filed 02/11/21 Page 9 of 9
